DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
In the amendments filed on 05/26/2022, claims 1-20 are pending. Claims 1-2 and 8 are amended. Claims 14-15 are withdrawn. Claims 17-20 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-13 and 16-20 are objected to because of the following informalities: Claim 1 recites a period in line 26, which is before the end of the claim. Each claim must end with a period, and periods may not be used elsewhere in the claims except for abbreviations (MPEP 608.1(m)). The Office suggests that Applicant delete the period in line 26. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (US 2013/0230726 A1).
Regarding claim 1, Frick teaches a method comprising [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], wherein substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being glass fiber reinforced plastics or carbon fiber reinforced plastics, which reads on a method for strengthening a structure M comprising the steps of i) mixing a two-component epoxy resin composition C, ii) applying the composition C onto a strengthening element S, or both onto the strengthening element S and to a surface of a structure M, wherein the strengthening element S is made of a composite material comprising glass fibers or carbon fibers, iii) contacting the applied epoxy resin composition with the surface of the strengthening element S and/or the surface of the structure M such that the composition forms an interlayer between the structure M and the strengthening element S, and vi) curing the epoxy resin composition at a temperature of or below 100°C. Frick teaches in another embodiment, that substrate S1 and/or substrate S2 is optionally a metal [0177], that suitable substrates S1 or S2 are in particular metals or alloys [0181], and that the two-component epoxy resin compositions adhere well especially to electrogalvanized steel [0182], which optionally reads on wherein the structure M is a metal structure M as claimed. Frick teaches that the two-component epoxy resin composition comprises [0016] one epoxy resin component K1 comprising at least one epoxy resin A that contains on average more than one epoxy group per molecule [0017], wherein the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], which reads on wherein the two-component epoxy resin composition C contains a first component K1 comprising from 10 to 85 wt.-%, based on the total weight of composition C, of at least one epoxy resin A that contains on average more than one epoxy group per molecule. Frick teaches that the two-component epoxy resin composition further comprises [0016] one hardener component K2 comprising between 1 and 10% by weight, based on the total weight of the hardener component, of an amine group-terminated polyamide B [0018, 0037], that the hardener component K2 further comprises up to 20% by weight, based on the weight of the hardener component, poly(ethyleneimines) [0036], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which reads on the two-component epoxy resin composition C contains a second component K2 comprising from 0.2% to 15% wt.-%, based on the total weight of component C, of a hardener B for epoxy resins, which reads on the claimed wt.-%. The wt.-% is based on the calculations 1 / (4 + 1) * 100% * (1% + 0%) / 100% = 0.2% and 1 / (1 + 1) * 100% * (10% + 20%) / 100% = 15%. Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], wherein the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141], wherein the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and wherein the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which reads on the two-component epoxy resin composition C optionally contains from 1 to 45 wt.-%, based on the total weight of composition C, of at least one impact strength modifier I in either one or both of components K1 and K2, the impact strength modifier I optionally comprising a polymer of the formula (V), where n and n’ independently of one another are each values of from 0 to 7 with the proviso that n + n’ is a value of from 1 to 8, R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, and R2 and R3 are, independently of on another, aliphatic, cycloaliphatic, aromatic, or arylaliphatic groups with 1 to 20 C atoms, which contain heteroatoms selected from O and N. Frick teaches that the two-component epoxy resin composition optionally further comprises at least one filler F [0151], wherein the total content of the entire filler F is from 3 to 50% by weight, based on the weight of the entire composition [0153], which reads on wherein the two-component epoxy resin composition C optionally contains from 3 to 50 wt.-%, based on the total weight of composition C, of at least one filler F in either one or both of components K1 and K2. 
Frick does not teach a specific embodiment wherein the structure M is a metal structure M. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2, which would read on wherein the structure M is a metal structure M as claimed. One of ordinary skill in the art would have been motivated to do so because Frick teaches that the two-component epoxy resin compositions adhere well especially to electrogalvanized steel and result in an increased impact strength [0182], that substrates S1 or S2 are in particular metals or alloys such as steel or galvanized metals [0181], that substrate S1 may be the same as or different from substrate S2 [0180], and that substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which means that selecting Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2 would have been beneficial for increasing adhesion of Frick’s two-component epoxy resin composition to Frick’s substrate S1 or S2 in Frick’s method and for increasing the impact strength of Frick’s two-component epoxy resin composition.
Frick does not teach with sufficient specificity wherein the first component K1 comprises between 10 and 50 wt.-%, based on the total weight of composition C, of at least one epoxy resin A that contains on average more than one epoxy group per molecule. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the proportion of Frick’s epoxy resin A to be between 10 and 50% by weight, based on the weight of Frick’s composition, which would read on wherein the first component K1 comprises between 10 and 50 wt.-%, based on the total weight of composition C, of at least one epoxy resin A that contains on average more than one epoxy group per molecule as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Frick’s method to bond the adherends to one another in Frick’s method because Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the two-component epoxy resin composition is used as an adhesive in the method [0178], that the adhesive cures [0178], and that the joining of the parts takes place such that both adherends are bonded to one another [0178], which means that the proportion of Frick’s epoxy resin A in % by weight, based on the weight of Frick’s composition, would have affected an ability of Frick’s method to bond the adherends to one another in Frick’s method.
Frick does not teach with sufficient specificity wherein the two-component epoxy resin composition C contains between 3 and 25 wt.-%, based on the total weight of composition C, of at least one impact strength modifier I in either one or both of components K1 and K2, and does not teach a specific embodiment of the impact strength modifier I comprising a polymer of the formula (V) as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8, wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
, wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring, wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group, wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group, wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups that is phenol, cresol, resorcinol, catechol, hydroxybenzyl alcohol, or benzyl alcohol, wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group, wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group, wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene, or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group, wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5, such that the total number of carbon atoms in Frick’s R2 and R3 is 1 to 20, as Frick’s at least one impact strength modifier C, and to optimize the amount of Frick’s at least one impact strength modifier C to be between 3 and 25% by weight, based on the weight of Frick’s two-component epoxy resin composition, which would read on wherein the two-component epoxy resin composition C contains between 3 and 25 wt.-%, based on the total weight of composition C, of at least one impact strength modifier I in either one or both of components K1 and K2, the impact strength modifier I comprising a polymer of the formula (V), where n and n’ independently of one another are each values of from 0 to 7 with the proviso that n + n’ is a value of from 1 to 8, R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, and R2 and R3 are, independently of on another, aliphatic, cycloaliphatic, aromatic, or arylaliphatic groups with 1 to 20 C atoms, which contain heteroatoms selected from O and N as claimed. One of ordinary skill in the art would have been motivated to do so because optimizing the amount of Frick’s at least one impact strength modifier C would have been beneficial for optimizing toughness of a cured product of Frick’s two-component epoxy resin composition because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], that the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which means that the amount of Frick’s at least one impact strength modifier C in % by weight, based on the weight of Frick’s two-component epoxy resin composition, would have affected the toughness of a cured product of Frick’s two-component epoxy resin composition. Also, one of ordinary skill in the art would have been motivated to select Frick’s polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
 as Frick’s at least one impact strength modifier C because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an increase in toughness of a cured product of Frick’s two-component epoxy resin composition compared to a cured product of Frick’s two-component epoxy resin composition without Frick’s at least one impact strength modifier C because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], and that the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141].
Frick does not teach a specific embodiment wherein the two-component epoxy resin composition C contains between 15 and 80 wt.-%, based on the total weight of composition C, of at least one filler F in either one or both of components K1 and K2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Frick’s at least one filler F to modify Frick’s one epoxy resin component K1 and/or Frick’s one hardener component K2 in Frick’s two-component epoxy resin composition at Frick’s content that is from 3 to 50% by weight, based on the weight of the entire composition, which would read on wherein the two-component epoxy resin composition C optionally contains from 3 to 50 wt.-%, based on the total weight of composition C, of at least one filler F in either one or both of components K1 and K2, which would read on the claimed wt.-%. One of ordinary skill in the art would have been motivated to do so because Frick teaches that the two-component epoxy resin composition optionally further comprises at least one filler F [0151], wherein the total content of the entire filler F is from 3 to 50% by weight, based on the weight of the entire composition [0153], and that the use of fillers is advantageous in that they improve the aging resistance of the adhesive and advantageously influence the mechanical properties [0154].
The Office recognizes that all of the claimed physical properties are not positively taught by Frick, namely that the two-component epoxy resin composition C exhibits after curing an Elastic Modulus of at least 2500 MPa, measured according to DIN EN ISO 527, and an Impact Peel Strength of at least 15 N/mm, measured according to ISO 11343. However, Frick renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the two-component epoxy resin composition as explained above. Furthermore, the instant application recites that the weight ratio of all epoxy-functional compounds in the composition (e.g. epoxy resin, reactive diluent) to the pure impact strength modifier within the composition (without any solvents, additives, etc.) is between 1 and 3 (w/w), preferably between 1.2 and 2.9 (w/w), more preferably between 1.3 and 2.7 (w/w) (p. 19, l. 21-25), that this ratio enables an especially efficient toughening of the composition and the required impact peel strength and elastic modulus can thus be achieved using a broad range of different impact strength modifiers I (p. 19, l. 25-28), that the two-component epoxy resin composition C exhibits after curing an Elastic Modulus of at least 2500 MPa, measured according to DIN EN ISO 527, and an and Impact Peel Strength of at least 15 N/mm, measured according to ISO 11343 (p. 26, l. 28-31), that the two-component epoxy resin composition C exhibits after curing an Elastic Modulus of at least 3000 MPa, preferably at least 3250 MPa, measured according to DIN EN ISO 527 (p. 27, l. 8-10), and that the skilled person is able to reach those properties in routine experiments by careful adjustment of the individual ingredients, in particular the impact modifier I and the filler F, of the compositions C within their respective limits as claimed (p. 27, l. 1-4). Therefore, the claimed physical properties would naturally arise from the two-component epoxy resin composition that is rendered obvious by Frick. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 2, Frick teaches that substrates S1 or S2 are carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being carbon fiber reinforced plastics. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2. Frick therefore renders obvious wherein the composite material comprises the carbon fibers as claimed.
Regarding claim 3, Frick teaches that substrates S1 or S2 are glass fiber reinforced plastics or carbon fiber reinforced plastics [0181], which reads on a specific embodiment of Frick’s substrate S1 or S2 being glass fiber reinforced plastics or carbon fiber reinforced plastics. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2. Frick therefore renders obvious wherein the strengthening element S is selected from glass fiber reinforced plastic sheet and carbon fiber reinforced plastic sheet as claimed.
Regarding claim 7, Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which reads on wherein the weight ratio of all epoxy-functional compounds in the composition to pure impact strength modifier I in the composition is between 0.22 and 85. The weight ratio is based on the calculations 10 / 45 = 0.22; and 85 / 1 = 85. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the proportion of Frick’s epoxy resin A to be between 10 and 50% by weight, based on the weight of Frick’s composition. Also as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Frick’s at least one impact strength modifier C to be between 3 and 25% by weight, based on the weight of Frick’s two-component epoxy resin composition. Frick therefore renders obvious wherein the weight ratio of all epoxy-functional compounds in the composition to pure impact strength modifier I in the composition is between 0.4 and 17. The weight ratio is based on the following calculations: 10 / 25 = 0.4; and 50 / 3 = 17.
Frick does not teach with sufficient specificity that the weight ratio of all epoxy-functional compound in the composition to pure impact strength modifier I in the composition is between 1 and 3. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Frick’s epoxy resin A to Frick’s at least one impact strength modifier C to be between 1 and 3, which would read on wherein the weight ratio of all epoxy-functional compound in the composition to pure impact strength modifier I in the composition is between 1 and 3 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Frick’s method to bond the adherends to one another in Frick’s method and for optimizing toughness of a cured product of Frick’s two-component epoxy resin composition because Frick teaches that the two-component epoxy resin composition comprises [0016] one epoxy resin component K1 comprising at least one epoxy resin A that contains on average more than one epoxy group per molecule [0017], that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], hat the two-component epoxy resin composition is used as an adhesive in the method [0178], that the adhesive cures [0178], that the joining of the parts takes place such that both adherends are bonded to one another [0178], that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], that the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which means that the weight ratio of Frick’s epoxy resin A to Frick’s at least one impact strength modifier C would have affected an ability of Frick’s method to bond the adherends to one another in Frick’s method and toughness of a cured product of Frick’s two-component epoxy resin composition.
Regarding claim 8, Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the one hardener component K2 comprises between 1 and 10% by weight, based on the total weight of the hardener component, of an amine group-terminated polyamide B [0018, 0037], that the hardener component K2 further comprises up to 20% by weight, based on the weight of the hardener component, poly(ethyleneimines) [0036], that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], that the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and that the total content of the entire filler F is from 3 to 50% by weight, based on the weight of the entire composition [0153], which reads on wherein the weight ratio of epoxy resin A, hardener B, impact modifier I, and filler F in composition C is in the range of A : B : I : F = 1 : (0.0024-1.5) : (0.012-4.5) : (0.035-5). The B is based on the calculations 1 / (1 + 4) * 100% * (1% + 0%) / 100% / 85% = 0.0024 and 1 / (1 + 1) * 100% * (10% + 20%) / 100% / 10% = 1.5. The I is based on the calculations 1 / 85 = 0.012; and 45 / 10 = 4.5. The F is based on the calculations 3 / 85 = 0.035 and 50 / 10 = 5. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the proportion of Frick’s epoxy resin A to be between 10 and 50% by weight, based on the weight of Frick’s composition. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Frick’s at least one impact strength modifier C to be between 3 and 25% by weight, based on the weight of Frick’s two-component epoxy resin composition. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Frick’s at least one filler F to modify Frick’s one epoxy resin component K1 and/or Frick’s one hardener component K2 in Frick’s two-component epoxy resin composition at Frick’s content that is from 3 to 50% by weight, based on the weight of the entire composition. Therefore, Frick renders obvious wherein the weight ratio of epoxy resin A, hardener B, impact modifier I, and filler F in composition C is in the range of A : B : I : F = 1 : (0.004-1.5) : (0.06-2.5) : (0.035-5). The B is based on the calculations 1 / (1 + 4) * 100% * (1% + 0%) / 100% / 50% = 0.004 and 1 / (1 + 1) * 100% * (10% + 20%) / 100% / 10% = 1.5. The I is based on the calculations 3 / 50 = 0.06 and 25 / 10 = 2.5. The F is based on the calculations 3 / 50 = 0.035 and 50 / 10 = 5.
Frick does not teach with sufficient specificity that the weight ratio of epoxy resin A, and hardener B in composition C is in the range of A : B = 1 : (0.25-1). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Frick’s epoxy resin A to Frick’s amino group-terminated polyamide B and Frick’s poly(ethyleneimines) to be from 1 : 0.25 to 1 : 1, which would read on wherein the weight ratio of epoxy resin A, and hardener B in composition C is in the range of A : B = 1 : (0.25-1) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Frick’s two-component epoxy resin composition and an ability of Frick’s method to bond the adherends to one another in Frick’s method because Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the two-component epoxy resin composition is used as an adhesive in the method [0178], that the adhesive cures [0178], that the joining of the parts takes place such that both adherends are bonded to one another [0178], that the two-component epoxy resin composition further comprises [0016] one hardener component K2 comprising between 1 and 10% by weight, based on the total weight of the hardener component, of an amine group-terminated polyamide B [0018, 0037], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which means that the weight ratio of Frick’s epoxy resin A to Frick’s amino group-terminated polyamide B and Frick’s poly(ethyleneimines) would have affected curability of Frick’s two-component epoxy resin composition and an ability of Frick’s method to bond the adherends to one another in Frick’s method.
Frick does not teach with sufficient specificity that the weight ratio of epoxy resin A,, and impact modifier I in composition C is in the range of A : I = 1 : (0.25-1). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Frick’s epoxy resin A to Frick’s at least one impact strength modifier C to be from 1 : 0.25 to 1 : 1, which would read on wherein the weight ratio of epoxy resin A, and impact modifier I in composition C is in the range of A : I = 1 : (0.25-1) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Frick’s method to bond the adherends to one another in Frick’s method and for optimizing toughness of a cured product of Frick’s two-component epoxy resin composition because Frick teaches that the two-component epoxy resin composition contains [0016] one epoxy resin component comprising at least one epoxy resin that contains on average more than one epoxy group per molecule [0017], that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the two-component epoxy resin composition is used as an adhesive in the method [0178], that the adhesive cures [0178], that the joining of the parts takes place such that both adherends are bonded to one another [0178], that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], that the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which means that the weight ratio of Frick’s epoxy resin A to Frick’s at least one impact strength modifier C would have affected an ability of Frick’s method to bond the adherends to one another in Frick’s method and toughness of a cured product of Frick’s two-component epoxy resin composition.
Frick does not teach with sufficient specificity that the weight ratio of epoxy resin A and filler F in composition C is in the range of A : F = 1 : (1-4). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Frick’s epoxy resin A to Frick’s at least one filler F to be from 1 :1 to 1 : 4, which would read on wherein the weight ratio of epoxy resin A,, and filler F in composition C is in the range of A : F = 1 : (1-4) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability, aging resistance, and mechanical properties of Frick’s two-component epoxy resin composition, and an ability of Frick’s method to bond the adherends to one another in Frick’s method because Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the two-component epoxy resin composition is used as an adhesive in the method [0178], that the adhesive cures [0178], that the joining of the parts takes place such that both adherends are bonded to one another [0178], that the two-component epoxy resin composition optionally further comprises at least one filler F [0151], that the total content of the entire filler F is from 3 to 50% by weight, based on the weight of the entire composition [0153], and that the use of fillers is advantageous in that they improve the aging resistance of the adhesive and advantageously influence the mechanical properties [0154], which means that the weight ratio of Frick’s epoxy resin A to Frick’s at least one filler F would have affected curability, aging resistance, and mechanical properties of Frick’s two-component epoxy resin composition, and an ability of Frick’s method to bond the adherends to one another in Frick’s method.
Regarding claim 9, Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], which reads on wherein the two-component epoxy resin composition C contains said epoxy resin A with an amount of from 10 to 85 wt.-%, based on the total weight of composition C.
Frick does not teach with sufficient specificity that the two-component epoxy resin composition C contains said epoxy resin A with an amount of between 15 and 45 wt.-%, based on the total weight of composition C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the proportion of Frick’s epoxy resin A to be between 15 and 45% by weight, based on the weight of Frick’s composition, which would read on wherein the two-component epoxy resin composition C contains said epoxy resin A with an amount of between 15 and 45 wt.-%, based on the total weight of composition C as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Frick’s method to bond the adherends to one another in Frick’s method because Frick teaches that the proportion of epoxy resin A is 10-85% by weight, based on the weight of the composition [0033], that the two-component epoxy resin composition is used as an adhesive in the method [0178], that the adhesive cures [0178], and that the joining of the parts takes place such that both adherends are bonded to one another [0178], which means that the proportion of Frick’s epoxy resin A in % by weight, based on the weight of Frick’s composition, would have affected an ability of Frick’s method to bond the adherends to one another in Frick’s method.
Regarding claim 10, Frick teaches that the two-component epoxy resin composition comprises [0016] one hardener component K2 comprising between 1 and 10% by weight, based on the total weight of the hardener component, of an amine group-terminated polyamide B [0018, 0037], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which reads on wherein the two-component epoxy resin composition C contains said hardener B with an amount of from 0.2% to 15% wt.-%, based on the total weight of composition C, which reads on the claimed wt.-%. The wt.-% is based on the calculations 1 / (4 + 1) * 100% * (1% + 0%) / 100% = 0.2% and 1 / (1 + 1) * 100% * (10% + 20%) / 100% = 15%.
Regarding claim 11, Frick teaches that the two-component epoxy resin composition optionally further comprises at least one filler F [0151], wherein the total content of the entire filler F is from 3 to 50% by weight, based on the weight of the entire composition [0153]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Frick’s at least one filler F to modify Frick’s one epoxy resin component K1 and/or Frick’s one hardener component K2 in Frick’s two-component epoxy resin composition at Frick’s content that is from 3 to 50% by weight, based on the weight of the entire composition. Frick therefore renders obvious wherein the two-component epoxy resin composition C contains said filler F with an amount of from 3 to 50 wt.-%, based on the total weight of composition C, which reads on the claimed wt.-%.
Regarding claim 12, Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], wherein the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and wherein the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which reads on wherein the two-component epoxy resin composition C contains said impact strength modifier I with an amount of from 1 to 45 wt.-%, based on the total weight of composition C.
Frick does not teach with sufficient specificity that the two-component epoxy resin composition C contains said impact strength modifier I with an amount of between 5 and 15 wt.-%, based on the total weight of composition C. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Frick’s at least one impact strength modifier C to be between 5 and 15% by weight, based on the weight of Frick’s two-component epoxy resin composition, which would read on wherein the two-component epoxy resin composition C contains said impact strength modifier I with an amount of between 5 and 15 wt.-%, based on the total weight of composition C as claimed. One of ordinary skill in the art would have been motivated to do so because optimizing the amount of Frick’s at least one impact strength modifier C in % by weight, based on the weight of Frick’s two-component epoxy resin composition, would have been beneficial for optimizing toughness of a cured product of Frick’s two-component epoxy resin composition because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], that the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which means that the amount of Frick’s at least one impact strength modifier C in % by weight, based on the weight of Frick’s two-component epoxy resin composition, would have affected the toughness of a cured product of Frick’s two-component epoxy resin composition.
Regarding claim 13, Frick teaches that the method comprises joining the parts to be bonded, wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein after the substrates S1 and S2 have been bonded by means of the composition, a bonded article is obtained, wherein the article is a built structure in construction or civil engineering, or a means of transport [0187], which reads on wherein the metal structure is a building or a metal part of a vehicle as claimed.
Regarding claim 17, Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], wherein the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is in particular 1 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141], which optionally reads on wherein in the polymer of the formula (V), n + n’ is 1 as claimed.
Frick does not teach a specific embodiment wherein in the polymer of the formula (V), n + n’ is 1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is 1, wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
, wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring, wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group, wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group, wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups that is phenol, cresol, resorcinol, catechol, hydroxybenzyl alcohol, or benzyl alcohol, wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group, wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group, wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene, or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group, wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5, such that the total number of carbon atoms in Frick’s R2 and R3 is 1 to 20, as Frick’s at least one impact strength modifier C, which would read on wherein in the polymer of the formula (V), n + n’ is 1 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an increase in toughness of a cured product of Frick’s two-component epoxy resin composition compared to a cured product of Frick’s two-component epoxy resin composition without Frick’s at least one impact strength modifier C because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], and that the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is in particular 1 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141].
Regarding claim 18, Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], wherein the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is in particular 2 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141], which optionally reads on wherein in the polymer of the formula (V), n + n’ is 2 as claimed.
Frick does not teach a specific embodiment wherein in the polymer of the formula (V), n + n’ is 2. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is 2, wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
, wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring, wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group, wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group, wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups that is phenol, cresol, resorcinol, catechol, hydroxybenzyl alcohol, or benzyl alcohol, wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group, wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group, wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene, or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group, wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5, such that the total number of carbon atoms in Frick’s R2 and R3 is 1 to 20, as Frick’s at least one impact strength modifier C, which would read on wherein in the polymer of the formula (V), n + n’ is 2 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an increase in toughness of a cured product of Frick’s two-component epoxy resin composition compared to a cured product of Frick’s two-component epoxy resin composition without Frick’s at least one impact strength modifier C because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], and that the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is in particular 2 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141].
Regarding claim 19, Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], wherein the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl [0131], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], which optionally reads on wherein in the polymer of the formula (V), R2 and R3 are, independently, of one another, the aliphatic groups with 1 to 20 C atoms, which contain heteroatoms selected from O and N as claimed.
Frick does not teach a specific embodiment wherein in the polymer of the formula (V), R2 and R3 are, independently, of one another, the aliphatic groups with 1 to 20 C atoms, which optionally contain heteroatoms selected from O and N. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8, wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, wherein R15, R16, R17, and R18 each independently of one another represent an alkyl, wherein R19,, R19’, and R20 each independently of one another represent an alkyl, wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group, such that the total number of carbon atoms in Frick’s R2 and R3 is 1 to 20, as Frick’s at least one impact strength modifier C, which would read on wherein in the polymer of the formula (V), R2 and R3 are, independently, of one another, the aliphatic groups with 1 to 20 C atoms, which contain heteroatoms selected from O and N as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an increase in toughness of a cured product of Frick’s two-component epoxy resin composition compared to a cured product of Frick’s two-component epoxy resin composition without Frick’s at least one impact strength modifier C because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], and that the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl [0131], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136].
Regarding claim 20, Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], wherein the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an aralkyl or arylalkyl group or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141], which optionally reads on wherein in the polymer of the formula (VI) R2 and R3 are, independently of one another, the cycloaliphatic, aromatic, or arylaliphatic groups with 3 to 20 C atoms, which contain heteroatoms selected from O and N as claimed.
Frick does not teach a specific embodiment wherein in the polymer of the formula (VI) R2 and R3 are, independently of one another, the cycloaliphatic, aromatic, or arylaliphatic groups with 3 to 20 C atoms, which optionally contain heteroatoms selected from O and N. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8, wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
, wherein R15, R16, R17, and R18 each independently of one another represent an aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring, wherein R19,, R19’, and R20 each independently of one another represent an aralkyl or arylalkyl group or aryloxy or aralkyloxy group, wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group, wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups that is phenol, cresol, resorcinol, catechol, hydroxybenzyl alcohol, or benzyl alcohol, wherein if R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group, wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group, wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene, or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group, wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5, such that the total number of carbon atoms in Frick’s R2 and R3 is 3 to 20, as Frick’s at least one impact strength modifier C, which would read on wherein in the polymer of the formula (VI) R2 and R3 are, independently of one another, the cycloaliphatic, aromatic, or arylaliphatic groups with 3 to 20 C atoms, which contain heteroatoms selected from O and N as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an increase in toughness of a cured product of Frick’s two-component epoxy resin composition compared to a cured product of Frick’s two-component epoxy resin composition without Frick’s at least one impact strength modifier C because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], and that the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an aralkyl or arylalkyl group or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (US 2013/0230726 A1) as applied to claim 1, and further in view of Haag et al. (US 2017/0107408 A1).
Regarding claim 4, Frick renders obvious the method according to claim 1 as explained above.
Frick does not teach that the two-component epoxy resin composition C contains in either one or both of components K1 and K2 an anti-corrosion agent with an amount of between 1 and 15 wt.-%, based on the total weight of composition C. However, Haag teaches a filler that is calcium carbonate that can be used to increase corrosion resistance [0031] and that is present in an epoxy adhesive in an amount more than or about 10 wt % of the epoxy adhesive [0032], wherein the epoxy adhesive is suitable for use in the manufacture of automobiles [0001] and is an epoxy composition comprising an epoxy resin, a hardener, the filler [0010], and a toughener [0017, 0026], wherein the adhesive composition is for applying to a metal substrate [0047]. Frick and Haag are analogous art because both references are in the same field of endeavor of an epoxy resin composition that is used for a metal structure and that comprises an epoxy resin, a hardener for epoxy resins, an impact strength modifier, and a filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haag’s filler that is calcium carbonate that can be used to increase corrosion resistance to modify Frick’s one epoxy resin component and/or Frick’s one hardener component in Frick’s two-component epoxy resin composition, and to optimize the amount of Haag’s filler that is calcium carbonate in Frick’s two-component epoxy resin composition to be from about 10 to 15 wt %, which would read on wherein the two-component epoxy resin composition C contains in either one or both of components K1 and K2 an anti-corrosion agent as claimed with an amount of from about 10 to 15 wt.-%, based on the total weight of composition C as claimed. One of ordinary skill in the art would have been motivated to do so because Haag teaches that the filler that is calcium carbonate can be used to increase corrosion resistance [0031], which would have been beneficial for increasing corrosion resistance in Frick’s two-component epoxy resin composition because Haag teaches that the filler that is calcium carbonate can be used to increase corrosion resistance [0031] and is useful in an epoxy adhesive in an amount more than or about 10 wt % of the epoxy adhesive [0032], wherein the epoxy adhesive is suitable for use in the manufacture of automobiles [0001] and is an epoxy composition comprising an epoxy resin, a hardener, the filler [0010], and a toughener [0017, 0026], wherein the adhesive composition is for applying to a metal substrate [0047], which would have been desirable for Frick’s two-component epoxy resin composition because Frick teaches that the method comprises [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], that in another embodiment, substrate S1 and/or substrate S2 is optionally a metal [0177], that suitable substrates S1 or S2 are in particular metals or alloys [0181], that the two-component epoxy resin compositions adhere well especially to electrogalvanized steel [0182], that the two-component epoxy resin composition further contains at least one filler that is optionally calcium carbonate (precipitated or ground) [0151], and that it is clear and known to a person skilled in the art which components may be added to the resin component and which may be added to the hardener component [0175], which means that Frick’s substrate S1 and/or substrate S2 would have required corrosion resistance to some extent. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing corrosion resistance of Frick’s substrate S1 and/or substrate S2 because Haag teaches that the filler that is calcium carbonate can be used to increase corrosion resistance [0031] and is useful in an epoxy adhesive in an amount more than or about 10 wt % of the epoxy adhesive [0032], and because Frick teaches that the two-component epoxy resin composition further contains at least one filler that is optionally calcium carbonate (precipitated or ground) [0151], that the total content of the entire filler is from 3 to 50% by weight, based on the weight of the entire composition [0153], that the method comprises [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], that in another embodiment, substrate S1 and/or substrate S2 is optionally a metal [0177], that suitable substrates S1 or S2 are in particular metals or alloys [0181], and that the two-component epoxy resin compositions adhere well especially to electrogalvanized steel [0182], which means that the amount of Haag’s filler that is calcium carbonate in Frick’s two-component epoxy resin composition in wt % would have affected corrosion resistance of Frick’s substrate S1 and/or substrate S2.
Regarding claim 5, Frick does not teach that the two-component epoxy resin composition C contains the anti-corrosion agent with an amount of between 2 and 10 wt.-%, based on the total weight of composition C. However, Haag teaches a filler that is calcium carbonate that can be used to increase corrosion resistance [0031] and that is present in an epoxy adhesive in an amount more than or about 10 wt % of the epoxy adhesive [0032], wherein the epoxy adhesive is suitable for use in the manufacture of automobiles [0001] and is an epoxy composition comprising an epoxy resin, a hardener, the filler [0010], and a toughener [0017, 0026], wherein the adhesive composition is for applying to a metal substrate [0047]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Haag’s filler that is calcium carbonate that can be used to increase corrosion resistance to modify Frick’s one epoxy resin component and/or Frick’s one hardener component in Frick’s two-component epoxy resin composition, and to optimize the amount of Haag’s filler that is calcium carbonate in Frick’s two-component epoxy resin composition to be about 10 wt %, which would read on wherein the two-component epoxy resin composition C contains the anti-corrosion agent with an amount of about 10 wt.-%, based on the total weight of composition C as claimed. One of ordinary skill in the art would have been motivated to do so because Haag teaches that the filler that is calcium carbonate can be used to increase corrosion resistance [0031], which would have been beneficial for increasing corrosion resistance in Frick’s two-component epoxy resin composition because Haag teaches that the filler that is calcium carbonate can be used to increase corrosion resistance [0031] and is useful in an epoxy adhesive in an amount more than or about 10 wt % of the epoxy adhesive [0032], wherein the epoxy adhesive is suitable for use in the manufacture of automobiles [0001] and is an epoxy composition comprising an epoxy resin, a hardener, the filler [0010], and a toughener [0017, 0026], wherein the adhesive composition is for applying to a metal substrate [0047], which would have been desirable for Frick’s two-component epoxy resin composition because Frick teaches that the method comprises [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], that in another embodiment, substrate S1 and/or substrate S2 is optionally a metal [0177], that suitable substrates S1 or S2 are in particular metals or alloys [0181], that the two-component epoxy resin compositions adhere well especially to electrogalvanized steel [0182], that the two-component epoxy resin composition further contains at least one filler that is optionally calcium carbonate (precipitated or ground) [0151], and that it is clear and known to a person skilled in the art which components may be added to the resin component and which may be added to the hardener component [0175], which means that Frick’s substrate S1 and/or substrate S2 would have required corrosion resistance to some extent. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing corrosion resistance of Frick’s substrate S1 and/or substrate S2 because Haag teaches that the filler that is calcium carbonate can be used to increase corrosion resistance [0031] and is useful in an epoxy adhesive in an amount more than or about 10 wt % of the epoxy adhesive [0032], and because Frick teaches that the two-component epoxy resin composition further contains at least one filler that is optionally calcium carbonate (precipitated or ground) [0151], that the total content of the entire filler is from 3 to 50% by weight, based on the weight of the entire composition [0153], that the method comprises [0178] mixing a two-component epoxy resin composition [0177], applying the composition to a substrate S1 and/or a substrate S2, joining the parts to be bonded, and curing the composition [0178] at a temperature of or below 100° C [0177], wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein substrate S1 may be the same as or different from substrate S2 [0180], that in another embodiment, substrate S1 and/or substrate S2 is optionally a metal [0177], that suitable substrates S1 or S2 are in particular metals or alloys [0181], and that the two-component epoxy resin compositions adhere well especially to electrogalvanized steel [0182], which means that the amount of Haag’s filler that is calcium carbonate in Frick’s two-component epoxy resin composition in wt % would have affected corrosion resistance of Frick’s substrate S1 and/or substrate S2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (US 2013/0230726 A1) as applied to claim 1, and further in view of Kye (US 2004/0197563 A1).
Regarding claim 6, Frick renders obvious the method according to claim 1 as explained above.
Frick does not teach that the filler F comprises particles with a mean particle size of at least 0.1 to at least 1 mm. However, Kye teaches a filler that are glass beads having a diameter of about 0.26 mm that are present in an epoxy curative component [0109] that is present in an adhesive composition that further comprises an epoxy resin component [0010], wherein the adhesive composition is a two-component epoxy adhesive [0009] that is for exterior automotive panel applications [0010]. Frick and Kye are analogous art because both references are in the same field of endeavor of a two-component epoxy resin composition that is used for a metal structure and that comprises an epoxy resin, a hardener for epoxy resins, and a filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kye’s filler that are glass beads having a diameter of about 0.26 mm to substitute for at least a fraction of Frick’s at least one filler F, which would read on wherein the filler F comprises particles with a mean particle size of at least about 0.26 mm as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying mechanical properties of Frick’s two-component epoxy resin composition and for being a suitable mean particle size for the at least one filler F in Frick’s two-component epoxy resin composition because Kye teaches that the filler that are glass beads having a diameter of about 0.26 mm are beneficial for being suitable for use in an epoxy curative component [0109] that is present in an adhesive composition that further comprises an epoxy resin component [0010], wherein the adhesive composition is a two-component epoxy adhesive [0009] that is for exterior automotive panel applications [0010], and because Frick teaches that the two-component epoxy resin composition further contains at least one filler F [0151] that are optionally glass beads [0151], and that the use of fillers is advantageous in that they advantageously influence the mechanical properties [0154].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frick et al. (US 2013/0230726 A1) as applied to claim 1, and further in view of Kelch et al. (US 2015/0368466 A1).
Regarding claim 16, Frick renders obvious the method according to claim 1 as explained above. Frick teaches that the method comprises joining the parts to be bonded, wherein the joining of the parts takes place such that both adherends are bonded to one another [0178], wherein after the substrates S1 and S2 have been bonded by means of the composition, a bonded article is obtained, wherein the article is a built structure in construction or civil engineering, or a means of transport [0187]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s substrate that is electrogalvanized steel as the other one of Frick’s substrates S1 or S2.
Frick does not teach that the metal structure is a bridge. However, Kelch teaches an article that is a bridge, wherein the article has an at least partially cured composition [0191], wherein the composition is a two-component composition consisting of a component A [0008] and a component B [0010], wherein the component A comprises [0008] at least one epoxy resin [0010], wherein the component B comprises [0010] at least one amine-epoxy adduct [0012] that is a curing agent [0117], wherein the component A and component B can comprise filler materials [0145], wherein the composition is used in a method comprising mixing the components A and B and curing at a temperature ranging from 10 to 30°C [0176], wherein the two-component composition is used as an adhesive [0178], wherein the two-component composition is suitable for the adhesion of substrates made of [0179], glass [0180], metals and alloys, such as steel, and alloys, such as galvanized metals [0181], plastics [0183], fiber-reinforced plastics, such as carbon fiber-reinforced plastics and glass fiber-reinforced plastics [0184]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to us Kelch’s bridge that is made of metal or alloys to substitute for the other one of Frick’s substrates S1 or S2, which would read on wherein the metal structure is a bridge as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an additional utility for Frick’s two-component epoxy resin composition because Kelch teaches that the article that is a bridge is beneficial for being useful in combination with an at least partially cured composition [0191], wherein the composition is a two-component composition consisting of a component A [0008] and a component B [0010], wherein the component A comprises [0008] at least one epoxy resin [0010], wherein the component B comprises [0010] at least one amine-epoxy adduct [0012] that is a curing agent [0117], wherein the component A and component B can comprise filler materials [0145], wherein the composition is used in a method comprising mixing the components A and B and curing at a temperature ranging from 10 to 30°C [0176], wherein the two-component composition is used as an adhesive [0178], wherein the two-component composition is suitable for the adhesion of substrates made of [0179], glass [0180], metals and alloys, such as steel, and alloys, such as galvanized metals [0181], plastics [0183], fiber-reinforced plastics, such as carbon fiber-reinforced plastics and glass fiber-reinforced plastics [0184], which means that Kelch’s two-component composition is substantially similar in composition and use to those of Frick’s two-component epoxy resin composition based on Frick’s teachings that are explained for this claim and claim 1.

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that none of the impact strength modifiers disclosed in the applied references read on and/or operate on the polymer of the formula (V), as required by the claims (p. 7), Frick et al. (US 2013/0230726 A1) teaches that the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141], wherein the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and wherein the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which optionally reads on the impact strength modifier I comprising a polymer of the formula (V), where n and n’ independently of one another are each values of from 0 to 7 with the proviso that n + n’ is a value of from 1 to 8, R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, and R2 and R3 are, independently of on another, aliphatic, cycloaliphatic, aromatic, or arylaliphatic groups with 1 to 20 C atoms, which contain heteroatoms selected from O and N as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Frick’s polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8, wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
, wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring, wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group, wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group, wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups that is phenol, cresol, resorcinol, catechol, hydroxybenzyl alcohol, or benzyl alcohol, wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group, wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group, wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene, or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group, wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5, such that the total number of carbon atoms in Frick’s R2 and R3 is 1 to 20, as Frick’s at least one impact strength modifier C, which would read on the impact strength modifier I comprising a polymer of the formula (V), where n and n’ independently of one another are each values of from 0 to 7 with the proviso that n + n’ is a value of from 1 to 8, R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups, and R2 and R3 are, independently of on another, aliphatic, cycloaliphatic, aromatic, or arylaliphatic groups with 1 to 20 C atoms, which contain heteroatoms selected from O and N as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an increase in toughness of a cured product of Frick’s two-component epoxy resin composition compared to a cured product of Frick’s two-component epoxy resin composition without Frick’s at least one impact strength modifier C because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], and that the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141].
In response to the applicant’s argument that the Office action fails to provide any additional evidence and/or articulate any additional finding or reasoning as to why the disclosures of the applied references would read and/or operate on the recited features, that the Patent Office has not established that the materials/methodology of the applied references encompass and/or render obvious the subject matter of the claims, and that there is not sufficient information in the present record for a person having ordinary skill in the art to conclude that the claimed features would have been obvious over the applied references (p. 7), Frick renders obvious claims 1-3, 7-13, and 17-20 as explained in the rejection of those claims under 35 U.S.C. 103 as being unpatentable over Frick et al. (US 2013/0230726 A1) that is set forth in this Office action.
In response to the applicant’s argument that the applied references also fail to describe and/or appreciate all of the advantages of the claimed features based on results for compositions C1 and C2 in the Examples in the specification of the instant application, that one skilled in the art would have lacked any basis to predict the improvements achieved by the claimed combination of features, that the patentability of the claims is further supported by unexpected results which are neither taught nor suggested by the applied references, and that nothing in the applied references teaches or suggests that the features of the instant claims would have achieved these unexpectedly superior characteristics and results (p. 8), the applicant’s allegations of unexpected results are not persuasive. This is because the applicant’s results are not commensurate in scope with the claimed invention because claim 1 does not limit the species of the at least one epoxy resin A that contains on average more than one epoxy group per molecule, does not limit the species of the hardener B for epoxy resins, does not limit the species of the at least one filler F, limits the at least one impact strength modifier I to comprising a polymer of the formula (V), limits the amounts of the at least one epoxy resin A, the hardener B for epoxy resins, the at least one impact strength modifier I, and the at least one filler F to being within ranges of values, and does not exclude the epoxy resin composition C from further comprising other ingredients that are not recited in claim 1. In contrast, Compositions C1 and C2 represent two species of at least one epoxy resin A that are bisphenol A diglycidyl ether or butanediol diglycidyl ether (specification p. 34), three species of hardener B for epoxy resins that are each an amine (specification p. 34), two species of the at least on filler F that are each a silicon dioxide (specification p. 34), one species of the at least one impact strength modifier I (specification p. 35), a narrow range of amounts of the at least one epoxy resin A (specification p. 34), a narrow range of amounts of the hardener B for epoxy resins (specification p. 34), a narrow range of amounts of the at least one filler (specification p. 34), a narrow range of amount of the at least one impact strength modifier I (specification p. 35), and narrow ranges of other ingredients that are not recited in claim 1 and that are additives, commercial adhesion promoter, and anti-corrosion additives (specification p. 35). The applicant did not show that the results of Compositions C1 and C2 would occur over the entire scope of claim 1, did not show a sufficient number of examples that would allow one of ordinary skill in the art to establish a trend in the exemplified data that would allow the artisan to extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples within the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d))." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The Office reminds the applicant that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance (MPEP 7163.02(b))." The Office reminds the applicant that an affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).
In response to the applicant’s argument that given the teachings of the applied references, one skill in the art would have lacked motivation to arrive at the claimed features based on the teachings of the applied references (p. 8), one of ordinary skill in the art would have been motivated to arrive at the method of claim 1 for the reasons that are explained in the rejection of claim 1 in this Office action. Regarding the impact strength modifier I, one of ordinary skill in the art would have been motivated to optimize the amount of Frick’s at least one impact strength modifier C because it would have been beneficial for optimizing toughness of a cured product of Frick’s two-component epoxy resin composition because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], that the proportion of the impact strength modifier is used in an amount of from 1 to 45% by weight, based on the weight of the respective component K1 and/or K2 [0144], and that the weight ratio of the epoxy resin component K1 to the hardener component K2 is from 4/1 to 1/1 [0176], which means that the amount of Frick’s at least one impact strength modifier C in % by weight, based on the weight of Frick’s two-component epoxy resin composition, would have affected the toughness of a cured product of Frick’s two-component epoxy resin composition. Also, one of ordinary skill in the art would have been motivated to select Frick’s polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
 as Frick’s at least one impact strength modifier C because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an increase in toughness of a cured product of Frick’s two-component epoxy resin composition compared to a cured product of Frick’s two-component epoxy resin composition without Frick’s at least one impact strength modifier C because Frick teaches that at least one of components K1 and K2 comprises at least one impact strength modifier C [0018], that the impact strength modifier is an additive to the epoxy resin matrix that, even for small additions, in particular additions of 0.1-35% by weight, causes a definite increase in toughness of the cured matrix, and thus higher bending, tensile, shock, or impact stresses can be withstood before the matrix cracks or factures [0020], and that the impact strength modifier is optionally a polymer of the formula 
    PNG
    media_image1.png
    232
    636
    media_image1.png
    Greyscale
, where in this formula, n and n’ independently of one another are each values of from 0 to 7, provided that n+n’ is a value of from 1 to 8 [0126], wherein R1 is a linear or branched polyurethane prepolymer terminated with n+n’ isocyanate groups, after removal of all terminal isocyanate groups [0127], wherein R2 and R3 each independently of one another represent a substituent selected from 
    PNG
    media_image2.png
    143
    229
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    170
    236
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    110
    107
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    114
    181
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    193
    153
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    231
    143
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    137
    149
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    192
    151
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    193
    177
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    160
    199
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    109
    205
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    176
    172
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    95
    143
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    143
    145
    media_image15.png
    Greyscale
, and 
    PNG
    media_image16.png
    27
    130
    media_image16.png
    Greyscale
 [0128], wherein R15, R16, R17, and R18 each independently of one another represent an alkyl or cycloalkl or aralkyl or arylalkyl group or else R15 together with R16, or R17 together with R18 forms a part of an optionally substituted 4- to 7-membered ring [0130], wherein R19,, R19’, and R20 each independently of one another represent an alkyl or aralkyl or arylalkyl group or alkyloxy or aryloxy or aralkyloxy group [0131], wherein R23 and R24 each independently of one another represent an alkylene group having from 2 to 5 C atoms which optionally has double bonds, or a phenylene group or a hydrogenated phenylene group, and R25, R26, and R27 each independently of one another represent H or an alkyl group or an aryl group or an aralkyl group [0132], wherein R28 represents an aralkyl group or an unsubstituted aromatic group which optionally has aromatic hydroxyl groups [0133] that is phenol, cresol, resorcinol, catechol [0134], hydroxybenzyl alcohol, or benzyl alcohol [0135], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, or R27 represents an alkyl group, the latter is a linear or branched C1-C20 alkyl group [0136], wherein if R15, R16, R17, R18, R19, R19’, R20, R21, R25, R26, R27, or R28 represents an aralkyl group, the latter group is a benzyl group [0137], wherein if R15, R16, R17, R18, R19, R19’, or R20 represents an alkylaryl group, the latter group is a C1 to C20 alky group bonded through phenylene [0138], or wherein R2 and R3 are moieties selected from 
    PNG
    media_image17.png
    80
    126
    media_image17.png
    Greyscale
 and 
    PNG
    media_image18.png
    94
    137
    media_image18.png
    Greyscale
,  wherein the moiety Y is a methyl group [0139], wherein the indice z’ represents the values 0, 1, 2, 3, 4, or 5 [0141].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767